Citation Nr: 0709238	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-17 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of 
injuries to the knees.

3.  Entitlement to service connection for residuals of an 
injury to the right shoulder.

4.  Entitlement to service connection for residuals of an 
injury to the left shoulder.

5.  Entitlement to service connection for a dental condition.

6.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran had active military service from February 1982 to 
February 1985 and from October 2001 to August 2002.  Between 
his two periods of active duty service he was a member of the 
Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2004 by the New Orleans, 
Louisiana, Regional Office of the Department of Veterans 
Affairs (VA).

The appellant testified at an electronic (videoconference) 
hearing before the undersigned Acting Veterans Law Judge on 
June 26, 2006.  A transcript of that hearing is of record.

With regard to the dental issue certified on appeal to the 
Board by the RO, the appellant testified at the June 2006 
hearing that his claim is one for dental treatment on a 
dental bridge in his mouth which was only partially completed 
by a service department dentist while he was on active duty.  
The RO must refer this claim to the appropriate VA Medical 
Center for adjudication.  Mays v. Brown, 5 Vet. App. 302 
(1993).  

As the appeal regarding the evaluation of GERD involves an 
original claim, the Board has framed the issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

The issues of entitlement to service connection for residuals 
of an injury to the right shoulder and an increased rating 
for GERD are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.

FINDINGS OF FACT

1.  There is no medical diagnosis of any current disability 
of the veteran's neck, left shoulder, or knees.

2.  The veteran's dental disorder, the need for completion of 
the bridge work, is not a disease or injury under the meaning 
of applicable law and regulations for VA compensation 
purposes In service the veteran did not sustain trauma to any 
of his teeth.  


CONCLUSIONS OF LAW

1.  Residuals of injuries to the neck, left shoulder, and 
knees were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006); Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). 

2.  Payment of disability compensation for the claimed dental 
disorder is precluded by law.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 7104(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.381, 4.150 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters sent to 
the veteran in July and December 2003 and March 2006 by the 
RO satisfied the statutory and regulatory duty to notify 
provisions.    Specifically, the AOJ notified the veteran of 
information and evidence necessary to substantiate the claims 
decided herein; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  Although it is unclear whether the 
veteran was specifically requested to submit any evidence in 
his possession that pertains to the claims, the March 2005 
statement of the case included 38 C.F.R. § 3.159, which 
includes that language.  
Because service connection is denied for neck, left shoulder, 
bilateral knee and dental conditions, any question as to the 
appropriate disability ratings or effective dates is moot, 
and there can be no failure to notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records and post-service medical records have been 
associated with the claims file and the veteran was afforded 
VA examinations in connection with the claims.  All 
identified and available treatment records have been secured.  

Service Connection Claims, Neck, Left Shoulder, And Knees

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection presupposes a diagnosis of a current 
disease.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Pain alone, without a diagnosed or underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999). 

Competent medical evidence means evidence provided by a 
person who is qualified by education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1) (2006); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

The veteran has contended that vigorous physical activity 
which he engaged in during training exercises at Fort Bragg, 
North Carolina, during his second period of active duty in 
2001/2002 resulted in disabilities of his neck, both 
shoulders, and both knees which continue to be manifested by 
pain for which receives outpatient medical treatment, to 
include pain medication, at a VA medical facility.  

The veteran's service medical records from his first period 
of active service contained an entry in October 1983 at an 
engineering battalion aid station that he had sustained an 
injury to his left knee playing football.  The assessment was 
a bruise of the left knee.  In May 1984 at the battalion aid 
station, a finding was made that the veteran had a knot which 
was not moveable on the medial aspect of his left kneecap.  
The assessment was a neuroma of the medial collateral 
ligament of his left knee.   

The veteran's service medical records from his second period 
of active service document complaints which he made of pain 
in his neck, left knee, and right shoulder.  Those service 
medical records do not show a complaint by the veteran of 
pain in his left shoulder or in his right knee.  Service 
department medical personnel made no diagnosis related to the 
veteran's neck except "pain."  

In a report of medical history in July 2002, which was near 
the end of his second period of active service, the veteran 
gave answers indicating that he had a painful shoulder, 
elbow, or wrist and that he had no knee trouble, such as 
pain, giving out, locking, or a ligament injury.  

The report of a medical examination of the veteran in service 
in July 2002 shows findings that his spine and his lower 
extremities (not including the feet) were normal.  No 
pertinent defects or diagnoses were reported. 

The report of an August 2003 VA general medical examination 
included a diagnosis of history of musculoskeletal pain.  

At a VA joints-spine examination in August 2003, clinical 
examination of the veteran's neck, shoulders, and knees was 
entirely unremarkable.  Range of motion of the neck, 
shoulders, and knees was full and painless.  The veteran's 
shoulders were both stable.  He was able to bear full weight 
on each knee without any discomfort, and both knees were 
stable.  X-rays of his neck, shoulders, and knees were all 
normal.  The diagnoses were normal cervical spine, normal 
knees, and normal shoulders.  

That examiner reported that physical examination of the 
veteran had revealed "nothing of significance" and that the 
muscle aching which the veteran had developed in service in 
2002 during the "extreme activity" of the field exercises 
he participated in had been "transient."

In October 2003, the veteran was seen by a VA physician at a 
VA primary care clinic, whose treatment note included the 
following: "JOINTS: range of motion not restricted, no 
swelling, no crepitus."  The assessments included pain in 
the back of the neck of a patient who is a carpenter and has 
abnormal posturing throughout the workday.  

Although at the hearing in June 2006, the veteran's testimony 
included statements that he has neck pain, shoulder pain, and 
pain in his left knee, which he attributes to "road marches 
and rough marches" in service in 2002, see transcript of 
hearing at page 3, and he appeared to the undersigned to be 
sincere in providing such testimony, there is no competent 
medical evidence of record in this case of a diagnosis of any 
current disorder or disability of his neck/cervical spine, 
left shoulder, or bilateral knees.  As a layperson, he is not 
competent to offer a medical opinion.  Espiritu, supra.  As 
there is no competent evidence that the veteran currently has 
a disability affecting the neck, left shoulder or either 
knee, service connection is not warranted.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006); 
Rabideau, Sanchez-Benitez, supra.  The benefit of the doubt 
is not for application.  38 U.S.C.A. § 5107(b). 


Service Connection Claim, Dental

Dental disabilities which may be awarded compensable 
disability ratings include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 8 C.F.R. 4.150, Diagnostic Codes 9900-
9916. 

In this case, the veteran does not contend, nor does any 
evidence of record indicate, that he sustained any trauma to 
his teeth in service.  His claim is that repairs to dental 
bridge work initiated during service should be completed by 
VA.  He does not allege that he sustained trauma to his teeth 
or mouth during service, therefore, the dental conditions 
such as what the veteran is claiming are service connectable 
only for treatment purposes, not for compensation purposes.  
The Board is bound by the regulations of the Department. 38 
U.S.C.A. § 7104(c).  Where the law and not the evidence is 
dispositive of the issue before the Board, as in this case, 
the claim must fail due to the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the veteran's appeal 
as to this issue is denied.  As noted in the Introduction, 
the Board is referring the claim of entitlement to outpatient 
dental treatment to the RO for referral to the appropriate 
VAMC.


ORDER

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of injuries 
to the knees is denied.

Entitlement to service connection for residuals of an injury 
to the left shoulder is denied.

Entitlement to service connection for a dental condition is 
denied.


REMAND

The veteran's service medical records from his second period 
of active service do not contain any diagnosis of a specific 
disorder of his right shoulder; however, an October 2003 VA 
treatment note included an assessment of "pain in rt 
shoulder: rotator cuff tendinitis."  The report of a 
November 2003 MRI was normal except for some small 
subchondral cysts in the humeral head.  

On this record, the Board finds that there insufficient 
competent medical evidence on the question of whether any 
currently demonstrated right shoulder disability is 
etiologically related to his active military service.  Under 
the provisions of 38 C.F.R. § 3.159(c)(4), a medical opinion 
addressing that question is, the Board finds, necessary to 
decide the claim on appeal of entitlement to service 
connection for residuals of a right shoulder injury, and this 
case will be remanded for that purpose.       

With the regard to the claim for an increased initial 
evaluation for GERD, the veteran testified at the June 2006 
hearing that his condition has worsened since the August 2003 
VA examination.  The Board also notes that that examination 
was undertaken when the question was one of service 
connection, not of the current severity of the condition.  On 
remand, the veteran should be afforded another examination to 
determine the current severity of the condition.  Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).   

In his May 2005 substantive appeal, the appellant referred to 
problems with his stomach and with his bowels for which the 
medical treatment he had been provided was not helping.  On 
remand, the RO should consider the nature of the 
relationship, if any, between those complaints and the 
service-connected GERD.  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the AMC should consider staged ratings for GERD.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for GERD or right shoulder complaints 
since service.  After securing any 
necessary release, attempt to obtain 
copies of all records from the identified 
treatment sources.  

2.  After completion of the foregoing, 
the veteran should be afforded an 
examination by a physician with the 
appropriate training and expertise to 
determine the current nature and likely 
etiology of any demonstrated disorder of 
the right shoulder.  Any indicated 
diagnostic studies should be performed, 
and the claims folder should be made 
available to the examiner for review.  
Based on a clinical examination and a 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any diagnosed right shoulder 
disorder is the result of an injury 
during active military service, as has 
been claimed by the veteran.  A rationale 
should be provided for the opinion 
expressed.

3.  The veteran should be afforded an 
appropriate VA medical examination to 
determine the nature and extent of 
impairment caused by the service-
connected GERD.   The veteran's VA claims 
folder should be provided to the examiner 
for review.  The examiner should be asked 
to delineate all symptoms attributable to 
the veteran's GERD, such as: vomiting; 
material weight loss; hematemesis, 
melena, anemia, recurrent epigastric 
distress, dysphagia, pyrosis; and 
substernal, arm, or shoulder pain.  The 
examiner should also address whether the 
veteran is experiencing "stomach and 
bowel problems" and offer an opinion as 
to whether any such complaints are caused 
or aggravated by the service-connected 
GERD. 

4.  Thereafter, re-adjudicate the 
remanded claims based on a consideration 
of all of the evidence of record, to 
include consideration of staged ratings 
for the service-connected GERD.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


